Citation Nr: 0828179	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder manifested by numbness. 

2.  Entitlement to service connection for a low back 
disorder, manifested by back pain.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a disorder of the 
lungs related to exposure to asbestos.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to a prostate disorder.

7.  Entitlement to service connection for arthritis, 
bilateral hips.

8.  Entitlement to service connection for residuals of a 
right foot injury, to include arthritis.

9.  Entitlement to service connection for arthritis, left 
knee, to include as secondary to residuals of a right foot 
injury. 

10.  Entitlement to service connection for varicose veins, 
bilateral legs, to include as secondary to residuals of a 
right foot injury.

11.  Entitlement to service connection for high blood 
pressure. 

12.  Entitlement to service connection for an eye disorder, 
to include diminished visual acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1974.  He was awarded the Navy Commendation Medal 
with Combat Distinguishing Device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service 
connection for a left knee disorder, a right foot disorder, 
varicose veins, numbness in the right leg, arthritis in both 
hips, a low back disorder, a right knee disorder, high blood 
pressure, an eye disorder, to include diminished visual 
acuity, a right shoulder disorder, and a disorder of the 
lungs related to exposure to asbestos.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2008.  A transcript of the 
hearing is of record.

The issues involving entitlement to service connection for 
arthritis, bilateral hips, a residuals of a right foot 
injury, left knee arthritis, varicose veins, high blood 
pressure, and an eye disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right leg disorder manifested by numbness is 
not shown to have been present in service and there is no 
medical evidence of a current chronic right leg disability.

2.  A chronic low back disorder is not shown to have been 
present in service and there is no medical evidence of a 
current low back disorder.

3.  A right shoulder disorder is not shown to have been 
present in service and there is no medical evidence of a 
current right shoulder disorder.

4.  Asbestos exposure during service is likely; however there 
is no competent medical evidence of a current chronic lung 
disorder related to any asbestos exposure which may have 
occurred during military service.

5.  In December 2005, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant requesting withdrawal of his appeal, as it pertains 
to the claim of entitlement to service connection for a 
prostate disorder.

6.  In December 2005, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant requesting withdrawal of his appeal, as it pertains 
to the claim of entitlement to service connection for a 
bladder disorder, claimed as secondary to the prostate 
disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
disorder characterized as numbness have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 
(2007).

3.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 
(2007).

4.  The criteria for service connection for a chronic 
disorder of the lungs related to exposure to asbestos have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for a 
prostate disorder have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for a 
bladder disorder, as secondary to a prostate disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in March 2004, July 2004, November 2005, 
and March 2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the March 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records and VA and private medical treatment 
records.  Service treatment records are available for only 
part of the veteran's service period; however, the Board does 
not find the incomplete service record to be prejudicial to 
the veteran regarding the matters decided below, as the 
evidence shows that either the veteran denied receiving 
treatment for the specific disorder(s) or that there is no 
current medical evidence of the claimed disorder(s).  The 
fact that all records from service are not on file does not 
impact the outcomes in the matters decided below.  
Additionally, the veteran has not identified any outstanding 
records for VA to obtain that were relevant to these claims 
and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996). 


A right leg disorder, manifested by 
numbness; a low back disorder manifested 
by pain; and a right shoulder disorder.

The veteran contends he is entitled to service connection for 
disabilities due to the three conditions as itemized above.  
As shown below, however, there is no current medical 
diagnosis of any of these claimed disorders.   

The available service treatment records show no evidence of 
complaint or treatment for:  symptoms of numbness in the 
right leg; a low back disorder; or a right shoulder disorder.  
The veteran is noted to have complained of swelling and 
tenderness under his right arm for a few weeks in December 
1957.  He underwent surgery on December 31, 1957 for incision 
and drainage of a right axillary lymph adenitis.  Follow-up 
notes show the wound was well-healed soon after.  The veteran 
did have an initial loss of abduction in his right shoulder 
as his arm had been temporarily immobilized; however, 
following a course of physiotherapy, he was found fit for 
duty.  The report of examinations in May 1959 and June 1964 
show the veteran's lower extremities and spine were found to 
be normal on clinical evaluation.  

The post-service record shows that the veteran was given a VA 
vascular surgery consult in May 2002, in connection with 
complaints of intermittent aching in his right leg.  At a 
follow-up clinical examination, the veteran stated that the 
pain had resolved with a change in footwear since his initial 
visit.  The examiner found no evidence of peripheral vascular 
disease.  Additional records show a complaint of intermittent 
low back pain; however there is no diagnosis of a chronic 
orthopedic or neurologic disorder.  There also is no evidence 
of complaint or treatment for a right shoulder disorder.  
Despite the fact that there has been no diagnosis of an 
underlying condition, a private physician, Dr. C., stated in 
a January 2008 written opinion that the veteran's back pain 
and shoulder pain were more likely than not related to his 
service in the Navy.  He based his opinion on the veteran's 
subjective report of pain during military service which had 
worsened over the years since separation.

In 2008, the veteran testified that his general duties (i.e. 
walking on steel, going up and down ladders, etc.) during 
service, caused wear and tear on his back and shoulder.  He 
testified that he sought treatment for right leg numbness, 
laxity in the right leg, and back pain in service, but that 
he was only given pain pills and instructed to return to 
duty.  He stated that x-rays were never taken and he was not 
referred to a physician for further evaluation.  The veteran 
further testified that he was treated for his right shoulder 
pain between 1964 and 1965, and the problems with his 
shoulder have continued since.  He also indicated that 
working on diesel engines all the time significantly involved 
his back as it required him to frequently be in a bent over 
position.

Based upon the evidence of record, the Board finds the 
veteran's claimed disabilities were not incurred as a result 
of an established event, injury, or disease during active 
service.  

As noted, the available service treatment records show no 
evidence of chronic disorders of the right leg, low back 
disorder, or right shoulder.  While it is observed that the 
veteran had a temporary loss of abduction in his right 
shoulder following a temporary immobilization of his arm due 
to the removal of an inflamed nodule, this was noted to have 
resolved following a course of physiotherapy.  No further 
complications or residuals were documented.  Moreover, even 
assuming that the veteran did in fact experience pains in his 
right leg, back and right shoulder during service, the record 
does not contain competent and probative medical evidence of 
any current disabilities manifested as a right leg disorder, 
a low back disorder, or a right shoulder disorder.  In this 
regard, Dr. C.'s 2008 nexus opinion merely states that the 
veteran currently has pain in these areas.  

The Board notes that the occurrence of an injury in service 
alone is not enough to grant service connection; there must 
be a disability resulting from that injury.  VA does not 
generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  The Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Therefore, the claimed disorders involving the right leg, 
right shoulder, and low back, which are shown to manifest 
with nothing more than subjective symptoms of pain do not, in 
and of themselves, constitute a disability for which service 
connection may be granted.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  As the evidence of record does not reflect current 
diagnoses of disabilities of the right leg, right shoulder, 
and low back, service connection is not warranted.  

While the veteran believes that he has chronic disorders of 
the right leg, low back, and right shoulder that were either 
incurred in or aggravated by service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


A chronic lung disorder related to exposure to asbestos.

The veteran contends he is entitled to service connection for 
a lung disorder related to exposure to asbestos.

The available service treatment records do not show 
respiratory complaints or clinical treatment for any lung 
disorder.  Chest x-rays taken during examinations in May 1959 
and June 1964 were negative.  

Post-service VA outpatient treatment records also reveal no 
complaint of shortness of breath, chest pain, or other 
respiratory problems.  The records show his lungs were 
consistently clear to auscultation.  The veteran was advised 
to stop smoking.  Private medical records dated in March 2005 
shows the veteran was evaluated for a complaint of a cough, 
three days in duration.  He denied any shortness of breath.  
He was noted to have upper respiratory rhonci.  A May 2005 
chest x-ray showed no acute disease.  The diagnosis was 
bronchitis and bronchospasm.  The record contains no 
additional evidence of any further respiratory complaints or 
clinical treatment.

The veteran has testified that he handled a lot of asbestos 
in service, as all the pipes and the uptakes of the diesel 
engine mufflers were are all covered with asbestos.  He 
stated he was not given a mask, respirator, gloves or other 
protective covering when working with asbestos.  The veteran 
also testified that in 1956 there was a stack fire on an 
ammunition ship, and asbestos burned "like tissue paper."  
He also testified that he and others were constantly removing 
asbestos off of the boats to find the sources of leaking 
pipes.

Based upon the veteran's service aboard U.S. Naval ships and 
his recent testimony, the Board notes that exposure to 
asbestos during service was certainly most likely.  Even 
assuming, however, that the veteran was exposed to asbestos 
during service; there is no evidence of a current chronic 
respiratory disease related to service, caused by asbestos 
exposure or otherwise.  Asbestos exposure, in and of itself, 
is not a disability.  The veteran simply does not currently 
have a chronic respiratory disability diagnosed that is 
subject to service connection.  There is no other evidence of 
a possible link to service.  The veteran was not treated for 
respiratory problems in service, and the isolated treatment 
in 2005 for bronchitis and bronchospasm does not represent 
the onset of a chronic respiratory disease.  In the absence 
of either a current disability or a relationship to service, 
this claim must also be denied.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  

On the basis of the foregoing, the Board finds that the 
criteria have not been met for establishing entitlement to 
service connection for disorders of the right leg, the low 
back, the right shoulder, or the lung (including as related 
to asbestos exposure).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


Prostate disorder; bladder disorder, claimed as secondary to 
the prostate disorder

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
dated in December 2005, the appellant withdrew his appeal 
pending before the Board, but only with regard to the issues 
of service connection for a prostate disorder and a bladder 
disorder, secondary to the prostate disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  The Board has no further jurisdiction on 
these two issues, and that part of the appeal must be 
dismissed without prejudice.


ORDER

Service connection for a right leg disorder, claimed as 
numbness is denied.

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a disorder of the lungs related to 
exposure to asbestos is denied.

The issue of entitlement to service connection for a prostate 
disorder is dismissed. 

The issue of entitlement to service connection for a bladder 
disorder, claimed as secondary to a prostate disorder is 
dismissed.


REMAND

The veteran contends he is entitled to service connection for 
the following conditions:  a bilateral hip disorder, to 
include arthritis; a right foot disorder; left knee 
arthritis, to include as secondary to a right foot injury; 
varicose veins; high blood pressure; and an eye disorder, to 
include diminished visual acuity.  While the Board regrets 
the additional delay, appellate adjudication of these matters 
must be delayed for additional evidentiary development. 

At his recent hearing, the veteran testified that the general 
duties aboard his ship (e.g. walking up and down ladders, 
etc.) during service, caused excessive wear and tear on his 
hips.  He also testified that his right foot was caught in 
the V-belt of a diesel engine aboard the USS Calvert APA 32 
in the late 1960's.  He has indicated that he was treated 
aboard the ship.  The veteran also testified that he received 
treatment for varicose veins during service in 1973 at the 
U.S. Balboa Naval Hospital in San Diego.  The Board notes 
that service treatment records from 1964 to 1974 are missing 
and the National Personnel Records Center (NPRC) has 
conducted a thorough search with no success.  Nonetheless, 
the RO has not requested sick call logs from the USS Calvert, 
nor inquired directly of the U.S. Balboa Naval Hospital.  
Additional attempt should be made to obtain pertinent 
outstanding records.

In addition, the veteran testified that he was diagnosed with 
high blood pressure in 2006.  In a February 2008 written 
statement, he stated that he had received treatment at the VA 
clinics in Casa Grande and Sierra Vista; from a private 
physician identified as Dr. G.; and from the TMC in August 
2007.  VA outpatient treatment records in the file are recent 
only as of 2004, and records from Dr. G. and the TMC facility 
are not in the file.  The Board notes that all VA medical 
treatment records of the veteran are to be considered part of 
the record on appeal since they are within VA's constructive 
possession.  These records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2007).  

The veteran further testified that due to his duties as an 
engine mechanic in the service, he often had particles in his 
eyes from either the machinery and/or dust.  He stated that 
he had been diagnosed with either a detached retina or 
macular degeneration in 2006 at the NWVC.  Treatment records 
from this facility are not of record.  Thus, prior to any 
examination, any outstanding records of pertinent medical 
treatment should be obtained and added to the record.  

The veteran has been diagnosed with mild degenerative joint 
disease, bilateral hips and a private physician has indicated 
that the current hip pain is related to military service.  
The veteran has not yet been afforded VA examinations for any 
of these claimed disabilities.  See 38 U.S.C.A. § 1154 (b), 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request obtain the sick 
call logs from the USS Calvert regarding 
the veteran's treatment for a right foot 
injury in the late 1960's.  A specific 
request should also be made of the U.S. 
Naval Balboa Hospital, in San Diego, 
California for records related to surgical 
treatment for varicose veins and a blood 
clot in 1974.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or non- VA, who 
treated him for a bilateral hip and left 
knee arthritis, a right foot disability, 
varicose veins, high blood pressure (or 
hypertension), and an eye disorder which 
are not yet of record.  

After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  In particular, VA outpatient 
treatment records since 2004 should be 
obtained, as well as records from Dr. G., 
the TMC, and the NWVC.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  Following completion of the additional 
development requested above, the veteran 
should be scheduled for appropriate VA 
examination(s), to determine the nature 
and severity of the claimed disabilities.  
An examination for the claimed high blood 
pressure or hypertension, should be 
provided if and only if, the additional 
medical records obtained reveal a current 
diagnosis of high blood pressure or 
hypertension.  The claims file must be 
reviewed in connection with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
A full and complete rationale for all 
opinions expressed is required.  

4.  Based upon examination of the veteran 
and review of his pertinent medical 
history, the examiner(s) is requested to 
offer an opinion as to whether it is at 
least as likely as not that any of these 
current disorders are etiologically 
related to the veteran's period of 
military service.  In addition, the 
following items should also be addressed:

a) Regarding the arthritis, bilateral 
hips, left knee arthritis, and right 
foot disorder, the examiner should 
confirm whether arthritis is diagnosed, 
and should specify which joints are 
involved (of those cited above).  X-
rays confirming the diagnoses are 
required.  The examiner should opine as 
to whether it is at least as likely as 
not that any currently diagnosed 
arthritis is related to trauma in 
service, or is due to the natural aging 
process.  

b) Regarding the right foot and the 
varicose veins in both legs, is there 
any diagnosis (or diagnoses) obtained 
on examination, that is consistent with 
a residual disability associated with 
the veteran's account of his right foot 
being injured by an engine belt while 
wearing steel-toe boots?

c) If a VA examination is appropriate 
for high blood pressure (hypertension), 
the examiner should include comment on 
the significance (if any) of the 
veteran's noted lengthy history of 
tobacco use (as reported by his wife in 
her written statement).

d) Regarding the eyes, is there any 
diagnosis (or diagnoses) obtained on 
examination consistent with a residual 
disability associated with the 
veteran's account of particles of dust 
or engine machinery getting into his 
eyes in service?  Detailed rationales 
should be included.

5.  After completion of the above and any 
additional development deemed necessary, 
any issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


